



COURT OF APPEAL FOR ONTARIO

CITATION: 
    R. v. Manasseri, 2013 ONCA 647

DATE: 20131029

DOCKET: M42846 (C55794)

Watt J.A. (In Chambers)

BETWEEN

Her Majesty the Queen

Respondent

and

Charlie Manasseri

Appellant/Applicant

Philip Campbell and Diana Lumba, for the appellant

Milan

Rupic, for the respondent

Heard:  September 12, 2013

Application for judicial interim release pending appeal
    against a conviction entered by the Honourable Justice Julianne A. Parfett of
    the Superior Court of Justice, sitting with a jury, on February 29, 2012.

Watt J.A.:

[1]

On New Years Eve 2005, Brian Fudge and some friends went to the Skratch
    Bar in Ottawa to celebrate his birthday and New Years.

[2]

Early on New Years Day, two men assaulted Brian Fudge.

[3]

Charlie Manasseri was the first to assault Brian Fudge.  While at the
    bar to order drinks, Manasseri and Fudge argued about who should be served
    first.  Accounts of the assault vary from a mutual scuffle to Manasseri
    repeatedly smashing Fudges head against the top surface of the bar.  In the
    end, blood appeared on Fudges forehead.  Bouncers escorted Fudge, who was
    severely intoxicated, from the bar.

[4]

Another man, whom the Crown alleged was George Kenny, also punched Brian
    Fudge.  The blow caused Fudge to fall to the ground.

[5]

Brian Fudge died the next day, January 2, 2005.

[6]

Charlie Manasseri and George Kenny were jointly indicted and tried. 
    Manasseri was charged with second degree murder and Kenny with manslaughter in
    connection with Brian Fudges death.
[1]
The jury found Manasseri guilty of second degree murder and Kenny guilty of
    the included offence of assault causing bodily harm.
[2]

[7]

Both Manasseri and Kenny have appealed their convictions.  Kenny has
    already been released from custody pending the determination of his appeal to
    this court.  By this application, Manasseri seeks to achieve the same result.

[8]

These reasons explain why I have decided to allow Manasseris
    application and order that he be released from custody pending the
    determination of his appeal to this court.

THE BACKGROUND FACTS

[9]

A brief review
    of some features of the circumstances of this case and its procedural history
    is essential to an appreciation of the grounds of appeal raised, thus whether
    the applicant has satisfied the requirement of s. 679(3)(a) of the
Criminal
    Code
and demonstrated that his
    appeal is not frivolous.

The Assaults

[10]

The
    altercation between Manasseri (the applicant) and Brian Fudge began as a verbal
    dispute.  Despite significant differences in the accounts of those who saw the
    altercation, all agreed that when the applicant and Fudge were separated, Brian
    Fudge moved away from the bar, talked to others, and spoke on his cell phone as
    the bouncer escorted him towards the stairs and out of the bar.

[11]

Evidence
    was given about a second assault on Brian Fudge before he reached the bottom of
    the stairs, but no one suggests that anything that occurred as Fudge descended
    the stairs played any role in his ultimate demise.

[12]

At
    the bottom of the stairs and without any apparent provocation, George Kenny
    grabbed Brian Fudge by the shirt and punched him in the head.  Brian Fudge crumpled
    to the floor, unconscious.  He never regained consciousness.

[13]

It
    is common ground that the applicant and Kenny did not know one another at the
    time each assaulted Brian Fudge.  The Crown did not allege a common
    enterprise.


The Cause of Death

[14]

The
    pathologist who conducted the post-mortem examination on the body of the
    deceased certified that Brian Fudge died of a closed head injury consistent
    with the consequences of blunt force trauma to the left side of his head.

Proof of Causation at Trial

[15]

Crown
    counsel called three expert witnesses, including the examining pathologist, to
    prove causation at trial.  Each expressed the view that the deceased died of a
    diffuse axonal injury (DAI) likely caused by the applicants assault on him.

[16]

The
    experts who testified for the Crown were cross-examined about the possibility
    that the deceased died from alcohol concussion syndrome (ACS).  Each rejected,
    or at least minimized the possibility that ACS caused the deceaseds death as a
    result of the effect of Kennys single blow to the head of the deceased who was
    then in a state of acute alcohol intoxication.

[17]

Trial
    counsel for the appellant did not adduce any expert evidence to put in play ACS
    as a substantial contributing cause of the deceaseds death based on the blow
    struck by Kenny.

[18]

The
    physical findings at autopsy revealed only two relatively minor injuries to the
    deceased  a bruise on the left side of his head and an abrasion on the right. 
    These findings did not reflect the nature and extent of the violence that
    several witnesses claimed the appellant had inflicted on Brian Fudge at the bar.

The Report of Dr. Michael Pollanen

[19]

The
    Chief Forensic Pathologist for Ontario, Dr. Michael Pollanen, reviewed the
    conclusions of the examining pathologist about what had caused Brian Fudges
    death.  In his report, completed and disclosed to counsel nearly five years
    before the jury rendered its verdict, Dr. Pollanen tried to determine which
    blow caused Brian Fudges death.  He concluded that the cause of death was
    hypoxic encephalopathy and cerebral swelling in a man with head injury and
    acute ethanol intoxication.

[20]

Dr.
    Pollanen explained his conclusion about cause of death in these terms:

This question [which blow caused death?] has three dimensions. 
    First, it is clear from the lack of severe facial and scalp/skull injuries that
    the history of the assaults does not accord well with the autopsy findings.  On
    this basis, it is not clear that the history as presented is actually correct,
    i.e. the history of the severity of the assaults seems to be a less reliable
    indicator of what happened, the autopsy being or useful in this regard. 
    Second, since there is no self-evident mechanistic explanation of how the
    assaults caused the lethal outcome, it is not clear
which
of the
    assaults was lethal.  If the mechanisms I have discussed are applicable, one
    could argue that the
second assault was more important than the first
    assault (concussion-alcohol hypothesis)
, or that
both assaults
    together caused death (second impact syndrome hypothesis)
.  Furthermore,
    given that the history does not accord well with the autopsy findings, the
    severity of the first assault seems to lack objective corroboration to the
    point that its medical significance might be questioned.

Overall, it is clear that death is associated with a head
    injury during acute ethanol intoxication, but I do not have satisfactory
medical
evidence to clearly indicate which of the two
    putative assaults actually caused Brian Fudge to die.  This is based not only
    on the specifics of this case, but also the largely anecdotal and controversial
    nature of the medical knowledge in this area.  However, there is some evidence
    to conclude that acute ethanol intoxication could have been a significant
    contributing factor in death, acting in concert with concussion.

In conclusion, I would certify the cause of death descriptively
    and emphasize that other non-medical evidence is likely to be more important in
    teasing out the legal relevance of the two putative assaults. (Emphasis in
    original)

The Proposed Fresh Evidence

[21]

The
    applicant proposes to tender for admission on appeal the expert opinion of Dr.
    David Ramsay, a highly qualified neuropathologist currently employed at the
    London Health Sciences Centre in London, Ontario.  Dr. Ramsay holds several
    other appointments at academic institutions, hospitals, and in the Ontario Forensic
    Pathology Unit.  In his report to  appellate counsel, Dr. Ramsay concluded:

Various possibilities to explain Mr. Fudges death have been
    discussed.  The explanation that most closely fits the witness accounts and the
    clinical and neuropathological findings is the alcohol concussion
    hypothesis.  This hypothesis suggests that the second blow to Mr. Fudges head
    triggered a cardiorespiratory arrest that led to fatal brain swelling, the
    function of the vital centres having been compromised by the effects of the
    alcohol.  I cannot be sure whether and, if so, to what degree the first assault
    contributed to the fatal sequence of events arising from the second assault.

[22]

Dr.
    Ramsay also offered his opinion about the cause of death expressed by the
    experts who testified for the Crown at trial.  He explained:

The testimony of Drs. Ayroud, Jansen and Lesiuk indicates that
    Mr. Fudge died of a severe head injury, that the principal traumatic finding
    was diffuse axonal injury, and that one or other, or both, of the assaults
    could have been responsible.  They did not accept the alternative possibility
    that death could have resulted from the alcohol concussion syndrome, which I
    believe to be the most credible explanation for Mr. Fudges demise.  The
    evidence in support of this syndrome as the cause of death has not been
    detailed and explored in the trial record.

The Grounds of Appeal

[23]

The
    solicitors notice of appeal filed on the appellants behalf alleges that the
    trial judge erred in failing to:

i.

sever the applicants trial from
    the that of the co-accused, George Kenny;

ii.

properly instruct the jury on
    the mental element required for murder; and

iii.

correct inaccurate submissions made by the trial
    Crown about the degree of force used by the applicant on the deceased, and its
    significance on the mental element required for murder.

THE APPLICATION FOR RELEASE PENDING APPEAL

[24]

The
    controverted issue between the parties relates to the requirement of section
    679(3)(a) of the
Criminal Code
that an applicant for release pending
    appeal against conviction must demonstrate that the appeal is not frivolous.  To
    a lesser extent, they tussle over whether, as a convicted murderer, the
    applicants detention is necessary in the public interest.

[25]

A
    helpful beginning for the discussion that follows is a brief summary of the
    positions advanced by the parties on the hearing of the application.

The Position of the Applicant

[26]

For
    the applicant, Mr. Campbell acknowledges that the case for release rests
    primarily on the strength of his application to introduce as fresh evidence the
    opinion of Dr. David Ramsay, the neuropathologist, about what caused Brian
    Fudges death.  Mr. Campbell says that the case advanced for admission of Dr.
    Ramsays opinion as fresh evidence on appeal is formidable and the opinion
    itself demonstrates the applicants factual innocence of any crime of culpable
    homicide.

[27]

Mr.
    Campbell points out that Dr. Pollanen, the Chief Forensic Pathologist, reviewed
    the conclusion of the Crown experts and was skeptical about their opinions on
    causation.  Dr. Pollanen did not consider their conclusions that DAI caused
    Brian Fudges death to be a viable explanation.  He described ACS as a possible
    and arguably preferable explanation, but was not firm in his view.

[28]

Mr.
    Campbell acknowledges that Dr. Pollanen was available to be called as a defence
    witness at trial.  But the equivocal nature of Dr. Pollanens evidence, and the
    fact that his opinion was not exculpatory of the applicant, left trial counsel
    with no alternative than to keep Dr. Pollanen on the sidelines.  This was neither
    a tactical decision, nor an abandonment of ACS as the cause of the deceaseds
    death.

[29]

The
    opinion to be proffered as fresh evidence, Dr. Ramsays conclusion that ACS was
    the likely cause of Brian Fudges death, is unequivocal.  This opinion never
    got before the jury because the experts called by the Crown rejected it as a
    substantial contributing cause of death.  Its acceptance by the trier of fact
    would exculpate the applicant of any crime of culpable homicide and demonstrate
    his factual innocence.  The cogency of this evidence trumps any claim of lack
    of due diligence and would require its admission to vindicate the interests of
    justice.

[30]

In
    connection with the public interest, Mr. Campbell underscores that refusal of
    release would result in the continued incarceration of a person who is likely
    factually innocent of any crime of culpable homicide.  At the same time, the
    person who likely caused Brian Fudges death, George Kenny, not only escaped
    conviction of manslaughter, but is out of custody pending the determination of
    his appeal to this court.

The Position of the Respondent

[31]

For
    the respondent, Mr. Rupic opposes release principally on the basis that the
    applicant has failed to establish that the appeal is not frivolous.   Secondarily
    Mr. Rupic submits that the applicants detention, as a convicted murderer, is
    necessary in the public interest.

[32]

Mr.
    Rupic says that the applicant acknowledges that this application depends
    principally on the strength of the case for the admission of Dr. Ramsays
    opinion as fresh evidence on the hearing of the appeal.  And it is on this
    basis, Mr. Rupic contends, that the applicants case for release founders.  The
    applicant simply cannot make out a case for the likely reception of Dr.
    Ramsays opinion about cause of death as fresh evidence.

[33]

According
    to Mr. Rupic, the proposed evidence is not fresh:  the substance of this
    alternative explanation for the cause of Brian Fudges death appeared in Dr.
    Pollanens report, was put to the Crowns experts at trial, and was rejected by
    them.  For tactical reasons, trial counsel, not alleged to have provided
    ineffective assistance to the appellant, chose not to call Dr. Pollanen to
    proffer his opinion about this alternative cause of death to the jury. 
    Further, the proposed evidence fails to meet the enhanced standard of cogency
    required when evidence available at trial was not adduced for tactical
    reasons.

[34]

Mr.
    Rupic says that the proposed evidence lacks cogency for several reasons.  The
    theory is speculative and conjectural.  Dr. Ramsay does not say that Brian
    Fudge died from Kennys punch alone, or that the applicants assault on Fudge
    could not have been a significant contributing cause of Brian Fudges death.

[35]

Mr.
    Rupic further argues that the applicants continued detention is necessary in
    the public interest.  The applicant was convicted of murder.  Those convicted
    of murder are rarely released pending appeal irrespective of their pre-trial
    release status.  The likelihood of appellate reversal, according to Mr. Rupic, is
    minimal, and thus the applicants continued incarceration is unlikely to amount
    to a miscarriage of justice.

The Governing Principles

[36]

The
    principles that inform my decision in this case are those that explain the
    requirements of section 679(3) of the
Criminal Code
, describe the
    standard of causation in prosecutions for unlawful homicide, and articulate the
    test for reception of fresh evidence on appeal.

The Statutory Requirements

[37]

Under
    section 679(3) of the
Criminal Code
, an applicant who seeks release
    pending the determination of an appeal from conviction must establish to the
    satisfaction of the chambers judge:

i.

that the appeal is not
    frivolous;

ii.

that the applicant will
    surrender into custody in accordance with the terms of the release order; and

iii.

that the applicants detention is not necessary in
    the public interest.

In this case, the respondent opposes release on grounds
    i and iii.

[38]

An
    appeal is not frivolous if the proposed grounds of appeal raise arguable
    issues.  An applicant need not establish a likelihood, much less a certainty of
    success on appeal, but must be able to point to a viable ground of appeal that
    would warrant appellate intervention if established.

[39]

Where
    the principal ground of appeal involves or depends upon the introduction of
    fresh evidence, it would seem reasonable to require an applicant demonstrate an
    arguable case for the introduction of the fresh evidence.  No principled reason
    could support a less rigorous standard in fresh evidence cases.

[40]

The
    public interest criterion in section 679(3)(c) requires a judicial assessment
    of the need to review the conviction leading to imprisonment, on the one hand,
    and the need to respect the general rule of immediate enforceability of
    judgments, on the other:
R. v. Farinacci
(1993), 86 C.C.C. (3d) 32
    (Ont. C.A.), at pp. 47-48.

[41]

Public
    confidence in the administration of justice requires that judgments be
    enforced.  The public interest may thus require that a person convicted of a
    very serious offence, like second degree murder, who advances grounds of appeal
    that are arguable but weak, be denied release pending appeal:
Farinacci
,
    at p. 48.

[42]

But
    public confidence in the administration of justice also requires that judgments
    be reviewed, and that errors, if any, be corrected, especially where an
    appellants liberty is at state:
Farinacci
,
at p. 48.

[43]

The
    public interest ground assumes a place of greater prominence in cases in which
    an applicant has been convicted of a very serious offence and faces the
    prospect of a lengthy period of incarceration:
R. v. Baltovich
(2000),
    144 C.C.C. (3d) 233 (Ont. C.A.  Chrs), at para. 19;
R. v. Demyen
(1975), 26 C.C.C. (2d) 324 (Sask. C.A.), at p. 326.  As a result, release of an
    applicant pending appeal of a murder conviction is rare:
Baltovich
,
    at para. 20.  But where the grounds of appeal are strong and a serious concern about
    the accuracy of the verdict emerges from the materials filed, the public
    interest may favour release:
Baltovich
, at para. 20;
R. v.
    Parsons
(1994), 30 C.R. (4
th
) 169 (Nfld. C.A.), at pp. 186-187.

The Causation Requirement in
    Unlawful Homicide

[44]

The
    causation requirement in cases of unlawful homicide emerges from the combined
    operation of sections 222(1) and 222(5) of the
Criminal Code
.  A
    person commits homicide when that person, directly or indirectly, by any means,
    causes the death of a human being:
Criminal Code
, s. 222(1).  A
    person commits culpable homicide, an unlawful killing, when that person causes the
    death of another by means of an unlawful act:
Criminal Code
, s.
    222(5)(a).

[45]

It
    is well settled that to satisfy the causation requirement in cases of unlawful
    homicide, the Crown must prove that the conduct of an accused was a significant
    contributing cause of the death of the deceased:
R. v. Nette
, 2001
    SCC 78, [2001] 3 S.C.R. 488, at para. 71.  An intervening act by another
    person, as for example the assault by Kenny, does not always sever the causal
    connection between an accuseds act and the result, the death of the deceased:
R. v. Maybin
, 2012 SCC 24, [2012] 2 S.C.R 30, at para. 52.  Provided
    the dangerous and unlawful acts of an accused remain a significant contributing
    cause of the death of the deceased, the intervening acts of another are of no
    moment to an accuseds liability:
Maybin
, at para. 60.


The Admissibility of Fresh
    Evidence on Appeal

[46]

Appellate
    courts have a broad discretion to receive further evidence on appeal after
    undertaking a context-sensitive inquiry into all the relevant circumstances:
Reference
    re:  Truscott
(2007), 83 O.R. (3d) 272 (C.A.), at para.
81;
R. v. Maciel
(2007), 219 C.C.C. (3d) 516 (Ont. C.A.), at para.
43. 
    The overarching principle is the interests of justice:
Truscott
, at
    para. 81;
Maciel
, at para. 43.

[47]

The
    criteria applied to determine whether the interests of justice warrant
    reception of further evidence on appeal are a well-rehearsed quartet:

i.

the evidence should not
    generally be admitted if, by due diligence, it could have been adduced at
    trial;

ii.

the evidence must be relevant
    and bear upon a decisive or potentially decisive issue in the trial;

iii.

the evidence must be reasonably capable of belief;
    and

iv.

the evidence must be such that, if believed, when
    taken with the other evidence adduced at trial, it could reasonably be expected
    to have affected the result.

Palmer v. the Queen
,
    [1981] S.C.R. 759, at p. 775

[48]

Fresh
    evidence tendered for reception on appeal challenges the reliability of the
    verdict rendered at trial by producing evidence that could remove or render
    unreliable a factual underpinning essential to the verdict:
Truscott
,
    at para. 82.  In other words, a party seeks to re-litigate, with the help of
    the new evidence, a factual issue litigated, and on the evidence adduced there,
    decided at trial:
Truscott
, at para. 82.

[49]

An
    appellant who tenders fresh evidence on appeal and has it admitted must
    convince the appellate court in the end that the fresh evidence sufficiently
    undermines the reliability of the verdict so as to warrant the conclusion that
    maintaining the verdict would amount to a miscarriage of justice:
Truscott
,
    at para. 87.

[50]

The
Palmer
criteria listed above
involve
    three components:

·

admissibility

·

cogency

·

explanation or due diligence

The explanation or due diligence component only becomes
    important if the first two components, which are preconditions to the
    admissibility of evidence on appeal, have been met:
Truscott
, at
    para. 93.

[51]

The
    first component,
admissibility
, is self-evident.  To undermine the
    reliability of the trial verdict, at least where the challenge is to a finding
    of fact on an essential element of the offence charged, the fresh evidence must
    itself be admissible according to the governing adjective law:
Truscott
,
    at para. 95.

[52]

To
    satisfy the
cogency
component, the fresh evidence must be relevant to
    a decisive or potentially decisive issue; credible, in the sense of being
    reasonably capable of belief; and sufficiently probative that, when it is taken
    along with the rest of the evidence adduced at trial, it could reasonably be
    expected to affect the result reached at trial:
Truscott
, at para.
    99.  An additional degree of cogency is required where the evidence was
    available or could have been obtained at trial, but was not adduced because of
    a tactical decision by trial counsel:
Maciel
, at para. 50.

[53]

The
due diligence
component is not an admissibility factor, rather is a
    consideration of importance in assessing the overarching principle that governs
    the reception of further evidence on appeal  the interests of justice.  It is
    too often thought that the interests of justice are co-extensive with those of
    the accused.  Not so here.  And not so elsewhere.  The interests of justice
    include the preservation and promotion of the integrity of the criminal justice
    process.  The finality of trial verdicts would be illusory and the integrity of
    the trial process corrupted by the indiscriminate admission of evidence on
    appeal that could (and should) have been adduced at trial:
Truscott
,
    at para. 101.

[54]

Absence
    of an adequate explanation for failure to tender evidence at trial does not
    mandate automatic rejection of that evidence, however, when it is proffered on
    appeal.  Extremely cogent evidence may be admitted on appeal notwithstanding
    the absence of an adequate explanation for failing to adduce it at trial.  But
    we must consider the reason the evidence was not tendered at trial and be chary
    of attempts to reverse on appeal considered, tactical decisions by experienced
    counsel immersed in the cauldron of a criminal trial:
Truscott
, at
    para. 102.

The Principles Applied

[55]

The
    principal controversy in this case is whether the applicant has established
    that the appeal is not frivolous according to the requirements of section
    679(3)(a) of the
Criminal Code
.  After anxious consideration, I am
    satisfied that the applicant has done so.  That said, I regard this as an
    extremely close case for reasons that I will develop.

[56]

The
    principal basis the applicant advances in support of his submission that the
    appeal is not frivolous relates to the issue of causation, an essential element
    in the prosecutions proof of any crime of culpable homicide.  To reach this
    issue, the applicant seeks to introduce and, if permitted, would rely upon
    expert opinion evidence that posits a cause of death that was not of the
    applicants doing.

[57]

For
    the applicant to advance an argument that contests the jurys finding that his
    conduct was a significant contributing cause of the deceaseds death, he must
    be able to persuade a panel of this court to receive the proposed fresh
    evidence.  For without it, the alternative cause of death advanced by the
    applicant is bankrupt of evidentiary support at trial.  It follows, in my
    respectful view, that for the purpose of satisfying the requirement of section
    679(3)(a) of the
Criminal Code
, the applicant must demonstrate that
    the motion to admit fresh evidence amounts to an arguable ground of appeal. 
    This requires an examination of whether what is proposed for admission can
    satisfy the conditions precedent for the reception of fresh evidence on appeal.

[58]

First,
    the
admissibility
requirement.  The evidence proposed for admission
    consists of the opinion of a neuropathologist about the cause of the deceaseds
    death.  The author of the opinion is a duly qualified expert.  The
    subject-matter of his opinion falls fairly within the scope of his expertise
    and involves a subject upon which the trier of fact requires expert assistance. 
    Evidence about the cause of the deceaseds death is relevant and material in a
    prosecution for a crime of unlawful homicide and is not subject to any
    exclusionary rule.

[59]

Second,
    the
cogency
requirement.  The evidence proposed for admission, the opinion
    of Dr. Ramsay about what caused the deceaseds death, is relevant to a decisive
    or potentially decisive issue.  After all, an accused can only be held liable
    as a principal in a crime of unlawful homicide if his or her conduct is a significant
    contributing cause of the deceaseds death.  On its face, the evidence appears
    reasonably capable of belief, thus credible for the purposes of the
Palmer
requirements.  That the opinion did not find favour with the experts who
    testified for the Crown at trial does not mean either that Dr. Ramsays opinion
    is not reasonably capable of belief, or that it is not sufficiently probative
    that, when taken with the rest of the evidence adduced at trial, it could not
    reasonably be expected to affect the result.  Competing expert opinions on an
    issue are scarcely remarkable.  They are routine fare for juries.

[60]

The
    final component of the
Palmer
criteria
for the admission of fresh evidence on appeal, the
due diligence
requirement, is not a precondition to the admissibility of evidence on appeal:
Truscott
, at para. 93.  Nonetheless, it becomes important where the
    proposed evidence satisfies the admissibility and cogency requirements.  The
    explanation offered for the failure to adduce the evidence at trial, or the
    absence of an explanation, can result in the exclusion of evidence that would
    otherwise be admissible on appeal:
Truscott
, at para. 93.

[61]

Causation
    was an issue at trial.  Prior counsel for the appellant had consulted Dr.
    Ramsay on the cause of death issue before he (prior counsel) was removed from
    the record.  Disclosure provided by the Crown prior to the trial included Dr.
    Pollanens review of the post-mortem findings and his reference to concussion
    alcohol hypothesis as a potential cause and mechanism of death.  This
    identified what Dr. Ramsay now advances as the more probable cause of death. 
    Dr.  Pollanens conclusion was that there was some evidence to conclude that
    acute ethanol intoxication could have been a significant contributing factor in
    death, acting in concert with concussion.  Dr. Pollanen was available as a
    witness and present at the trial when trial counsel was required to decide
    whether to adduce defence evidence.  Counsel chose not to do so.

[62]

It
    is at once unnecessary and unwise to attempt to gauge the influence the failure
    to adduce similar evidence available at the time of trial may have on a panel
    of this court assigned the task of determining the admissibility of this
    evidence.  Suffice it to say that the failure to offer an adequate explanation
    for not adducing evidence about the mechanism of death at trial will not
    necessarily lead to exclusion of the evidence of appeal:
Truscott
, at
    para. 102.  Much will turn on whether the decision not to adduce the evidence
    was a considered, tactical decision by competent trial counsel.

[63]

In
    the end, I cannot say that the challenges the applicant will face on the due
    diligence issue render the application to adduce fresh evidence no longer an
    arguable ground of appeal.

[64]

Nor
    am I persuaded that the applicants detention is necessary in the public
    interest.

[65]

The
    applicant was released pending trial on a recognizance with sureties and
    subject to conditions that were relaxed over time.  He remained on judicial
    interim release for nearly seven years.  The applicant does not appear to
    constitute a danger to the public or to be a person likely to interfere with
    the administration of justice.  The assembly of the fresh evidence materials
    seems likely to require a lengthy time to complete.  The former co-accused
    whose appeal will be heard at the same time, has already been released from
    custody.

CONCLUSION

[66]

For
    these reasons, the application for release pending the determination of the
    applicants appeal to this court is allowed and the applicant ordered released
    on a recognizance in the terms contained in Appendix A to these reasons.

Released: October 29, 2013

David Watt J.A.




Appendix A

C55794

COURT OF APPEAL FOR ONTARIO

THE HONOURABLE JUSTICE              )                      
    the                                                                                                                              )

)   DAY OF                                                                                                                                        )

)                         
    , 2013

IN CHAMBERS

IN THE MATTER OF
    CHARLIE MANASSERI, convicted and sentenced at the City of Ottawa on the 29
th
day of February 2012, by the Honourable Justice Parfett, sitting with a jury,
    for the offence of second degree murder;

UPON
    THE APPLICATION
of the above named Appellant, and upon reading the Application Record;

IT IS
    ORDERED
that the said Appellant shall forthwith be brought before a Justice of the
    Peace, and upon entering into a recognizance in the amount of $125,000, without
    deposit, with the following sureties: Tony MANASSERI and Pamela MANASSERI, be
    admitted to bail upon the following conditions:

1)        SURRENDER
    into custody at the institution from whic
h
    released by
6:00
    p.m. on the day before the hearing of the appeal or on the 30
th
day
    of April, 2014, whichever is the earlier;

2)        ACKNOWLEDGE
    that failure to surrender into custody in accordance with the terms of this
    order will be deemed to constitute an ABANDONMENT of the appeal;

3)        PURSUE the appeal with
    due diligence;

4)        KEEP THE PEACE and be
    of good behaviour;

5)        ADVISE
    the Registrar of this court of any change of address IN WRITING within 24 hours
    of the change;

6)        REMAIN in the Province
    of Ontario;

7)        REPORT
    forthwith upon release to the officer‑in‑charge of the Ottawa
    Police Service, and thereafter the first Monday of every month;

8)        DEPOSIT
    his or her passport with the officer-in-charge and not reapply for a new
    passport if the current passport expires;

9)        RESIDE
    at 16 Trillium Avenue, Ottawa, Ontario and advise the reporting officer of any
    change of address in writing within 24 hours of the change;

10)      SEEK
    and maintain gainful employment or continue to attend school;

11)      NOT
    attend Le Skratch bar and not attend any licensed premises between 12:00 p.m.
    and 6:00 a.m.;

12)      REFRAIN
    from any direct or indirect communication with the owners and employees of Le
    Skratch bar, any witnesses in the matter, and the family of Brian Fudge;

13)      ABSTAIN
    absolutely from the consumption of alcohol and from the non‑medical use
    of drugs;

14)      REFRAIN
    from possessing any firearm, cross‑bow, prohibited weapon, restricted
    weapon, prohibited device, ammunition or explosive substance and surrender to a
    peace officer, a firearms officer, or a chief firearms officer any such items
    currently in the applicant's possession, together with every authorization,
    licence and registration certificate relating thereto and held by the
    applicant;

15)      DELIVER
    to Crown Law Office - Criminal forthwith a copy of the recognizance of bail
    pending appeal; and

16)      NOTIFY
    Crown Law Office - Criminal forthwith, in writing, if charged with any criminal
    or provincial offence while on bail pending appeal.


TO THE JUSTICE OF THE PEACE
in and for the
    Province of Ontario pursuant to section 679(5)(b) of the
Criminal Code of
    Canada
.

Signed and entered in
    the records of this Court this is     day of             , 2013.

Registrar

COURT OF APPEAL FOR
    ONTARIO





[1]
Kenny was also charged with a count of assault causing bodily harm for
    assaulting another patron before he punched Fudge.



[2]
Kenny was also convicted of assault causing bodily harm in connection with his assault
    on the second patron.


